Case: 16-17027   Date Filed: 10/12/2017   Page: 1 of 11


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17027
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-02234-AJB

ALLIANT TAX CREDIT FUND XVI, LTD.,
ALLIANT TAX CREDIT XVI, LLC,
ALLIANT TAX CREDIT XI, LTD.,
ALLIANT TAX CREDIT XI, LLC,

                                     Plaintiffs-Counter Defendants-Appellants,

                                  versus


THOMASVILLE COMMUNITY HOUSING, LLC,
MUSCOGEE COMMUNITY HOUSING, LLC,


                                    Defendants–Counter Claimants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (October 12, 2017)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-17027    Date Filed: 10/12/2017    Page: 2 of 11


      Alliant Tax Credit Fund XI, Ltd. (“Alliant XI Ltd.”), Alliant Tax Credit XI,

LLC (“Alliant XI LLC”), Alliant Tax Credit Fund XVI, Ltd. (“Alliant XVI Ltd.”),

and Alliant Tax Credit XVI, LLC (“Alliant XVI LLC”) (collectively, “Alliant

plaintiffs”) appeal the dismissal of their breach-of-contract action for lack of

subject matter jurisdiction. The Alliant plaintiffs argue that the district court had

jurisdiction based on diversity under 28 U.S.C. § 1332. After thorough review, we

affirm the district court.

      The relevant procedural history is this. In 2011, the Alliant plaintiffs sued

Thomasville     Community Housing, LLC (“Thomasville”)               and   Muscogee

Community Housing, LLC (“Muscogee”) for breach of contract. The complaint

invoked the district court’s diversity-based subject matter jurisdiction. It alleged

that Alliant XI Ltd. and Alliant XVI Ltd. were both Florida limited partnerships

whose partners were citizens of states other than Georgia, and Alliant XI LLC and

Alliant XVI LLC were both Florida limited liability companies whose members

were citizens of Florida. It also alleged that Thomasville and Muscogee were both

Georgia limited liability companies whose members were citizens of Georgia. The

parties ultimately consented to adjudication by a magistrate judge, who conducted

a bench trial and entered judgment in favor of the Alliant plaintiffs in 2014.

      On appeal from the judgment, we issued a jurisdictional question, asking

whether the pleadings sufficiently alleged the citizenship of any of the parties so as


                                          2
               Case: 16-17027      Date Filed: 10/12/2017     Page: 3 of 11


to establish the district court’s subject matter jurisdiction in the first instance. The

Alliant plaintiffs submitted, and formally moved to supplement the record with the

sworn affidavit of Melvin Gevisser, the chief financial officer of Alliant Company,

LLC, a different Alliant entity not named in this action. Gevisser said that the

affidavit was based on his “personal knowledge and review of the books and

records of The Alliant Company, LLC and related entities, which were prepared by

persons with knowledge at or near the relevant time and were made and kept as

part of a regularly conducted business activity.”               He then explained the

composition of the Alliant plaintiffs.        The Alliant plaintiffs relied on record

evidence to demonstrate the citizenship of the defendants.                The defendants

responded that they did not have information regarding the Alliant plaintiffs’

citizenships and did not address their own citizenships.              We then issued a

supplemental jurisdictional question, explaining that neither side’s response

adequately addressed the citizenships of Thomasville or Muscogee.

       After both sides responded to the supplemental jurisdictional question, we

issued a limited remand for the district court to determine whether diversity-based

subject matter jurisdiction existed. Specifically, we instructed the district court to

“make specific finding[s] as to each of the parties’ citizenships, including the

identity and citizenship, at every level, of the members of each of the four LLC

parties . . . and every partner in the two partnership parties . . . .”


                                             3
                 Case: 16-17027    Date Filed: 10/12/2017   Page: 4 of 11


          A magistrate judge then directed the parties to file statements as to their

citizenships at the time the complaint was filed, and the parties provided a joint

statement of citizenship supported by Gevisser’s affidavit, deposition excerpts, and

the affidavit of M. Vincent Murphy, a member of both defendant LLCs. The

magistrate judge held that the evidence sufficiently established that the defendants

were citizens of Georgia on the date the suit was filed, but Gevisser’s affidavit was

inadequate to show that none of the members or partners of the Alliant plaintiffs

were citizens of Georgia. The court noted that the affidavit did not clearly address

the Alliant plaintiffs’ citizenships on the date the suit was filed, simply asserted

that various members were citizens of certain states without elaboration, and did

not provide enough information to determine the citizenships of certain member

trusts.     The magistrate judge granted leave to file supplemental briefing to

determine the citizenship of all partners and members of the Alliant plaintiffs.

          The Alliant plaintiffs filed an amended statement of citizenship that included

a second Gevisser affidavit, which again said that the declaration was based on

Gevisser’s personal knowledge and review of books and records of the Alliant

Company, LLC, and related entities, and declarations by purported partners and

members of the Alliant plaintiffs explaining where the individuals resided and their

intent to remain at the time the complaint was filed. Thomasville and Muscogee

challenged the statement from the Alliant plaintiffs. At a status conference, the


                                             4
              Case: 16-17027     Date Filed: 10/12/2017    Page: 5 of 11


Alliant plaintiffs were ordered to file a declaration to explain the relationship of

entities that had been listed as interested parties and to file the documents relied

upon by Gevisser in his second affidavit.

      The Alliant plaintiffs then filed a third Gevisser affidavit to address the

relationship of the entities listed as interested parties. They later filed 22 exhibits

and a response brief to address the district court’s order to produce documents

supporting the second Gevisser affidavit.       The exhibits consisted of redacted

excerpts of business agreements and tax returns involving Alliant companies,

publicly filed court pleadings, and information that had been filed with the Federal

Deposit Insurance Corporation. In reply to the response by Thomasville and

Muscogee responded to the Alliant plaintiffs’ filings, the Alliant plaintiffs attached

a fourth affidavit by Gevisser, which was meant to supplement his previous

declarations and clarify that he has personal knowledge of how the Alliant

Company, LLC, and the Alliant plaintiffs maintained their records.

      The magistrate judge determined that the first three Gevisser affidavits were

inadmissible on hearsay and trustworthiness grounds, struck the fourth Gevisser

affidavit as untimely and unreliable, and found that the Alliant plaintiffs failed to

meet their burden of establishing that complete diversity existed when the

complaint was filed. Accordingly, he vacated the 2014 judgment in favor of the

Alliant plaintiffs and dismissed the case for lack of subject matter jurisdiction.


                                            5
              Case: 16-17027    Date Filed: 10/12/2017   Page: 6 of 11


      We review de novo a district court order dismissing a case for lack of

subject matter jurisdiction, viewing the facts in the light most favorable to the

plaintiffs. Parise v. Delta Airlines, Inc., 141 F.3d 1463, 1465 (11th Cir. 1998). We

review the district court’s evidentiary rulings for clear abuse of discretion. Aycock

v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir. 2014).

      District courts have subject matter jurisdiction based on diversity if the

amount in controversy exceeds $75,000 and the case is between citizens of

different states.   28 U.S.C. § 1332(a).     For diversity to exist, there must be

complete diversity: “every plaintiff must be diverse from every defendant.” Triggs

v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). The party

invoking the court’s jurisdiction bears the burden of establishing federal

jurisdiction. McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002).

      To properly allege the citizenship of an LLC, a party must identify all of the

LLC’s members and their citizenships. Mallory & Evans Contractors & Eng’rs,

LLC v. Tuskegee Univ., 663 F.3d 1304, 1305 (11th Cir. 2011). To establish the

citizenship of a partnership, a party must identify all of the entity’s members or

partners and their citizenships.    Underwriters at Lloyd’s, London v. Osting-

Schwinn, 613 F.3d 1079, 1086 (11th Cir. 2010). To allege the citizenship of a

corporation, a party must identify every state by which the company has been

incorporated and the state where it has its principal place of business. See 28


                                         6
              Case: 16-17027        Date Filed: 10/12/2017   Page: 7 of 11


U.S.C. § 1332(c)(1). With respect to a natural person, a complaint must allege the

person’s citizenship, which is equivalent to domicile. See Travaglio v. Am. Exp.

Co., 735 F.3d 1266, 1269 (11th Cir. 2013).              An allegation of residence is

insufficient because “domicile” requires both residence in a state and the intention

to remain there indefinitely. Id.

      The Alliant plaintiffs argue that the magistrate judge violated the mandate

rule by examining the citizenships of all parties because our supplemental

jurisdictional question only requested information regarding the defendants’

citizenships. We disagree. It is true that “[u]nder the law of the case doctrine, both

district courts and appellate courts are generally bound by a prior appellate

decision in the same case.” Alphamed, Inc. v. B. Braun Medical, Inc., 367 F.3d

1280, 1285–86 (11th Cir. 2004). And we’ve described the mandate rule as:

      simply an application of the law of the case doctrine to a specific set
      of facts. Accordingly, when acting under an appellate court’s
      mandate, a district court cannot vary it, or examine it for any other
      purpose than execution; or give any other or further relief; or review
      it, even for apparent error, upon a matter decided on appeal; or
      intermeddle with it, further than to settle so much as has been
      remanded.

United States v. Amedeo, 487 F.3d 823, 830 (11th Cir. 2007) (quotation and

citation omitted).   But even assuming that the mandate rule applies to the

jurisdictional questions and order in the parties’ previous appeal, the magistrate

judge did not violate the rule. We made no finding as to the citizenship of any of


                                             7
                Case: 16-17027   Date Filed: 10/12/2017    Page: 8 of 11


the parties in the prior appeal, and we instructed the district court to determine the

citizenships of all parties, including the Alliant plaintiffs. Specifically, we directed

the court to “make specific finding[s] as to each of the parties’ citizenships.” Thus,

the magistrate judge complied with our remand order.

      We are also unpersuaded by the Alliant plaintiffs’ argument that it

established federal jurisdiction because Thomasville and Muscogee conceded to

facts concerning the Alliant plaintiffs’ citizenships in a joint statement. We have

repeatedly held that “[p]arties may not stipulate jurisdiction.” W. Peninsular Title

Co. v. Palm Beach Cty., 41 F.3d 1490, 1492 n.4 (11th Cir.1995); see also

Travaglio, 735 F.3d at 1269–70 (“[I]t is fundamental that parties may not stipulate

to federal jurisdiction.”). Parties may, however, “stipulate to facts that bear on our

jurisdictional inquiry.” Eng’g Contractors Ass’n of S. Fla. v. Metro. Dade Cty.,

122 F.3d 895, 905 (11th Cir. 1997). A court’s task is to determine whether “the

stipulated facts give rise to jurisdiction.” W. Peninsular Title Co., 41 F.3d at 1492

n.4 (emphasis omitted).

      Here, the magistrate judge determined that the parties’ assertions and

evidence in the joint statement were inadequate to establish the Alliant plaintiffs’

citizenships.    Indeed, the bare declarations in the joint statement that certain

natural-person members of the Alliant plaintiffs were citizens of certain states was

too conclusory; other than simply asserting they were citizens of certain states,


                                           8
              Case: 16-17027     Date Filed: 10/12/2017   Page: 9 of 11


they did not begin to establish that those members resided, and intended to remain,

in the alleged states. Travaglio, 735 F.3d at 1269. Thus, the stipulated facts did

not give rise to diversity jurisdiction. W. Peninsular Title Co., 41 F.3d at 1492 n.4.

      Nor are we persuaded that the magistrate judge abused his discretion by

deeming the first three Gevisser affidavits inadmissible. Under Fed. R. Evid. 602,

“[a] witness may testify to a matter only if evidence is introduced sufficient to

support a finding that the witness has personal knowledge of the matter.” The first

two Gevisser affidavits merely provided that Gevisser had knowledge of and

access to the books and records of the Alliant Company, LLC -- an entity not

named in this action -- and related entities. But, the affidavits did not specify the

related entities or indicate that the Alliant plaintiffs were among them. The third

Gevisser affidavit clarified that the Alliant plaintiffs were related to the Alliant

Company, LLC, and Gevisser had access to their books and records, but it did not

explain how Gevisser gained knowledge of the Alliant plaintiffs’ composition or

why his position gave him access to their records. The affidavits also did not refer

to any specific record consulted by Gevisser. We cannot say it was a clear abuse

of discretion for the magistrate judge to determine that the evidence presented was

insufficient to show that Gevisser had personal knowledge of the matter.

      In addition, the magistrate did not abuse his discretion by refusing to accept

the fourth Gevisser affidavit. The Alliant plaintiffs did not file the affidavit in its


                                          9
              Case: 16-17027       Date Filed: 10/12/2017      Page: 10 of 11


original or amended response, or in its responses to the magistrate judge’s orders

following the status conference. There is no indication that the magistrate judge or

district court requested or authorized the filing of additional exhibits beyond the

status-conference order. The fourth affidavit was meant to clarify Gevisser’s role

and basis of his knowledge, which addressed an argument raised by the defendants

when the second Gevisser affidavit was filed six months earlier. A court does not

abuse its discretion when it refuses to accept out-of-time affidavits. See Farina v.

Mission Inv. Tr., 615 F.2d 1068, 1076 (5th Cir. 1980).1

       We are also unconvinced that the district court erred in failing to consider

the exhibits filed in response to the magistrate judge’s order for documents. Under

Fed. R. Evid. 803(6), an authenticated document is admissible as a business record

if it meets the following conditions: (a) it “was made at or near the time by -- or

from information transmitted by -- someone with knowledge”; (b) it “was kept in

the course of a regularly conducted activity”; (c) and “making the record was a

regular practice of that activity.” Fed. R. Evid. 803(6)(A)-(C). Those conditions

must be shown “by the testimony of the custodian or another qualified witness.”

Id. 803(6)(D). Thus, someone who is knowledgeable about the procedures used to

create the alleged business records must testify. See United States v. Garnett, 122

F.3d 1016, 1018–19 (11th Cir. 1997).

1
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                              10
             Case: 16-17027    Date Filed: 10/12/2017   Page: 11 of 11


      The Gevisser affidavits did not show that Gevisser was a custodian of the

records or knowledgeable about the procedures used to create them, so the records

were not admissible under Rule 803(6). Moreover, there was no indication that the

publicly filed court pleadings or documents filed with the Federal Deposit

Insurance Corporation were records made as a regular business practice at the

relevant time. The records also were inadmissible under Fed. R. Evid. 807 because

they did not have “exceptional guarantees of trustworthiness.” United States v.

Jayyousi, 657 F.3d 1085, 1113 (11th Cir. 2011) (quotation omitted). Rather, the

documents contained only excerpts and were redacted, and it was unclear whether

any information relevant to citizenship was omitted from them. Nor, finally, did

the declarations from purported members and partners of the Alliant plaintiffs

alone prove the plaintiffs’ citizenship. The declarations did not address the overall

structure of the Alliant partnerships and LLCs, and, thus, did not show that the

declarants were the only partners and members of the Alliant plaintiffs.

      On this record, the magistrate judge did not err in determining that the

Alliant plaintiffs did not meet their burden of establishing federal jurisdiction.

McCormick, 293 F.3d at 1257. Accordingly, we affirm the dismissal for lack of

subject matter jurisdiction.

      AFFIRMED.




                                         11